DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 05/03/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 3/3/2022, applicants agree to withdraw inventions of specie 2 and 3 and elect specie 1 (claims 1-17). Hence Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of specie 1 (claims 1-17) in the reply filed on 5/3/2022 is acknowledged. The traversal is on the ground(s) that specie restriction requirement is not clear. Applicants claim three distinct groups of apparatus for spatial light modulators which specifying different structures in language terms and figures (see office file on restriction of 3/3/2022, and independent claims of 1, 18 and 21), corresponding to different embodiments in instant specification disclosure. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different structures/operation steps, different functions and different effects are independent. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics in structures.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Specification
The disclosure is objected to because of the following informalities
(a) The abstract of the disclosure is objected to because that it has more than 150 words. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “a Fabry-Perot resonator to reflect incident light in a first direction” (line 3) is vague and renders the claims indefinite. Instant disclosure teaches that each phase shifter in the array of phase shifters comprising a Fabry-Perot resonator; and an incident light beam (101) comprising a plurality of sub-beams (see fig. 1B). each of Fabry-Perot resonators to reflect a portion of the incident light beam (--a sub-beam). It is not clear that the “incident light” in the cited term is corresponding to the sub-beam or the incident light beam (101). Each Fabry-Perot resonator reflects a sub-beam, cannot reflect the incident light beam (101, ---whole beam).

Further, the term of “…to shift a phase of the incident light reflected by the Fabry-Perot resonator” (line 4-5) is vague and renders the claims indefinite. The incident light reflected by the Fabry-Perot resonator has a phase;  it appears that the phase cannot be shifted by the a layer of electro-optic material in the Fabry-Perot resonator, since the reflected incident light is out of the Fabry-Perot resonator.

Claims 2-17 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 2, the term of “the spatial light modulator is configured to modulate the phase of the incident light” (line 1-2) is vague and renders the claims indefinite. Since the spatial light modulator comprises an array of phase shifters, it would modify more than one phase (--phases). It is not clear how a plurality of phase shifters modify only one phase.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10,13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20180081204) in a view of Worchesky et al (US 5488504).

Regarding Claim 1, Ma teaches a spatial light modulator (abstract; fig. 6) comprising:
 
a phase shifter (¶[0001], line 1-7, electro-optic phase modulation),

phase shifter comprising: 
a Fabry-Perot resonator to reflect incident light in a first direction (fig. 6, 660, 611, 613; ¶[0070], line 1-21, The optical reflectors 660 can be embodied as reflective coatings, distributed Bragg reflectors,…; Only incident light 611 coinciding with resonance wavelengths of the optical resonator can transmit through the optical resonator); 
a layer of electro-optic material, in a cavity of the Fabry-Perot resonator, to shift a phase of the incident light reflected by the Fabry-Perot resonator (fig. 6, 620, ¶[0070], line 1-21, a central ferroelectric materials integrated plasmonic phase modulation element (referenced 620); phase modulations); and 

a pair of electrodes, in electrical communication with the layer of electro-optic material (page 6, left col., claim 1, comprising a first and a second electrode for producing an electric field in the ferroelectric material when a voltage is applied between the first and second electrodes, for modulating at least a real part of a refractive index of the ferroelectric material), 
to generate an electric field in a second direction orthogonal to the first direction, the electric field modulating a real part of a refractive index of the electro-optic material (¶[0035], line 1-6, It may in particular be provided that the first and second electrodes are structured and arranged to produce an electric field having an at least predominantly laterally aligned electric field vector across the functional ferroelectric materials, including the first and second interfaces, when a voltage is applied between the first and second electrodes).


But Ma does not specifically disclose that wherein an array of phase shifters.

However, Worchesky in the same field of endeavor teaches a light modulator (abstract; fig. 1A), wherein a light modulator comprising an array of phase shifters (abstract; line 1-15, includes a two dimensional array of asymmetric Fabry-Perot (ASFP), quantum-well-based optical modulators connected on a pixel-bypixel basis to a two-dimensional array of drive circuits located on an integrated circuit; The two-dimensional array can be used to impart intensity-only, phase-only, or phase-and-intensity variations onto a beam of coherent laser light incident on the array).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify light modulator of Ma by the light modulator of Worchesky for the purpose of providing of device in a simple, reliable, inexpensive manner (col. 18, line 1-2).

Regarding Claim 2, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein the spatial light modulator is configured to modulate the phase of the incident light independently of an amplitude of the incident light (abstract; line 1-15, includes a two dimensional array of asymmetric Fabry-Perot (ASFP), quantum-well-based optical modulators connected on a pixel-bypixel basis to a two-dimensional array of drive circuits located on an integrated circuit; The two-dimensional array can be used to impart intensity-only, phase-only, or phase-and-intensity variations onto a beam of coherent laser light incident on the array; col. 5, line 1-10, Applicants' invention employs a low-finesse asymmetric Fabry-Perot etalon and a multiple-quantum-well structure to produce one of a change in the intensity of a light beam reflected from the device with no change in the phase of the reflected light, a π-radian change in the phase of the reflected light with no change in its intensity…, as disclosed in Worchesky).

Regarding Claim 3, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein the array of phase shifters has a pitch of about 5 µm (col. 5, line 31-36, Applicants' use of metallic mirrors on the upper surfaces of the optical sections permits high fill factors to be achieved because the metal mirrors can act as masks during the pixel delineation etch, permitting definition of small, e.g., 1-micrometer (µm), gaps between the pixels, as disclosed in Worchesky).

Regarding Claim 4, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein each phase shifter in the array of phase shifters has a width equal to or less than about 5 µm (¶[0069], line 30-32, the device length can be as short as a few micrometers, as disclosed in Ma).

Regarding Claim 5, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein each phase shifter has a half-wave voltage V, of less than about 10 Volts (page 6, left col., claim 1, comprising a first and a second electrode for producing an electric field in the ferroelectric material when a voltage is applied between the first and second electrodes, for modulating at least a real part of a refractive index of the ferroelectric material, as disclosed in Ma; --- It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a half-wave voltage V, of less than about 10 Volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding Claim 6, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein each phase shifter is configured to shift the phase of the incident light over a range from 0 radians to 2π radians (col. 5, line 1-10, Applicants' invention employs a low-finesse asymmetric Fabry-Perot etalon and a multiple-quantum-well structure to produce one of a change in the intensity of a light beam reflected from the device with no change in the phase of the reflected light, a π-radian change in the phase of the reflected light with no change in its intensity…, as disclosed in Worchesky).

Regarding Claim 7, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein the Fabry-Perot resonator is an asymmetric Fabry-Perot resonator (abstract; line 1-15, includes a two dimensional array of asymmetric Fabry-Perot (ASFP), quantum-well-based optical modulators connected on a pixel-bypixel basis to a two-dimensional array of drive circuits located on an integrated circuit; The two-dimensional array can be used to impart intensity-only, phase-only, or phase-and-intensity variations onto a beam of coherent laser light incident on the array, as disclosed in Worchesky).

Regarding Claim 8, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein the Fabry-Perot resonator has a loaded quality factor Qtot of

    PNG
    media_image1.png
    65
    425
    media_image1.png
    Greyscale

where Δn is the change in the real part of the refractive index of the layer of electro-optic material, no is the refractive index of the layer of electro-optic material without an applied electric field, (UBTO/Utot) is a fraction of energy in the layer of electro-optic material, Qint is an intrinsic quality factor of the Fabry-Perot resonator, and Ro is a reflectance on resonance of the Fabry-Perot resonator.
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ma - Worchesky combination is same to that recited in the claims, then it is expecting optical properties/functions of the Fabry-Perot resonator provided by Ma - Worchesky combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 10, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein the layer of electro-optic material comprises barium titanate (¶[0074], line 1-10, a ferroelectric material substrate 1006 is employed, such as a single crystal of LiNbO3  of BaTiO3, …, as disclosed in Ma).

Regarding Claim 13, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein each phase shifter in the array of phase shifters forms a micropillar (fig. 1a, 100, as disclosed in Ma).

Regarding Claim 17, Ma - Worchesky combination teaches that the spatial light modulator of claim 1, wherein each phase shifter in the array of phase shifters comprises a refractive index perturbation configured to confine the incident light laterally within that phase shifter (¶[0063], line 48-66, Guided modes (plasmon polariton modes, hybrid plasmonic-photonic modes) can be strongly confined inside the ferroelectric material. When external voltages such as electric modulating signal pulses are applied via the two electrodes, electrical fields ( electric field vector visualized at 110) are generated across the ferroelectric material 101, and induce refractive index changes in the ferroelectric material 101 due to electro-optic effects, including the effects due to the ferroelectricity, as disclosed in Ma).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20180081204) in a view of Worchesky et al (US 5488504), further in a view of Na et al (US 20180046056).

Regarding Claim 9, Ma - Worchesky combination discloses as set forth above but does not specifically disclose that the spatial light modulator of claim 1, wherein the Fabry-Perot resonator comprises a quarter-wavelength layer of TiO2 on a distributed Bragg reflector comprising alternating quarter- wavelength layers of TiO2 and SiO2.

However, Na in the same field of endeavor teaches optical modulators (abstract; fig. 1), wherein the Fabry-Perot resonator comprises a quarter-wavelength layer of TiO2 on a distributed Bragg reflector comprising alternating quarter- wavelength layers of TiO2 and SiO2 (¶[0089], line 25-54, The first and second material layers 10a and 10b may be different dielectrics selected from the group consisting of, for example, TiO2 , SiO2, SiNx, …., Similarly, the third and fourth material layers 20a and 20b may be different dielectrics selected from the group consisting of, for example, TiO2 , SiO2 , SiNx, …..Each of the first and second material layers 10a and 10b may have an optical thickness corresponding to an integer (e.g., positive integer) multiple of λ/4. Similarly, each of the third and fourth material layers 20a and 20b may have an optical thickness corresponding to an integer (e.g., positive integer) multiple of λ/4. The first phase controlling layer PL10 may be considered to constitute one DBR structure with the first and second material layers 10a and 10b. Similarly, the second phase controlling layer PL20 may be considered to constitute one DBR structure with the third and fourth material layers 20a and 20b).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify light modulator of Ma - Worchesky combination by the optical modulators of Na for the purpose of providing of optical modulators having a small thickness and a simple structure, may have a high transmittance change rate (¶[0109], line 25-54, line 1-8).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20180081204) in a view of Worchesky et al (US 5488504), further in a view of Jayaraman et al (US 5835517).

Regarding Claim 14, Ma - Worchesky combination discloses as set forth above but does not specifically disclose that the spatial light modulator of claim 1, further comprising: an array of microlenses in optical communication with the array of phase shifters, wherein each microlens in the array of microlens is configured to focus the incident light to a spot within the layer of electro-optic material in a corresponding phase shifter.

However, Jayaraman in the same field of endeavor teaches an optical device (abstract; fig. 5), wherein an array of microlenses in optical communication with the array of phase shifters, wherein each microlens in the array of microlens is configured to focus the incident light to a spot within the layer of electro-optic material in a corresponding phase shifter (fig. 2, 40, 38; fig. 5, 94, 98, 102, 106; col. 1, line 57-65, includes a linear array of passive resonant optical cavities, in the form of Fabry-Perot filters, extending in a lateral direction and an integral array of associated microlenses extending in the lateral direction; col. 4, line 27-33, array 40 of offset microlenses is disposed in a row extending in the lateral direction on the substrate 36. The center of each of the microlenses in the array is displaced from the central longitudinal
axis of an associated Fabry-Perot filter to focus, collimate, and reflect laser radiation 42 through the Fabry Perot filter array 38). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify light modulator of Ma - Worchesky combination by the optical device of Jayaraman for the purpose to focus, collimate and reflect laser radiation through the resonators (col. 4, line 27-33).

Regarding Claim 15, Ma – Worchesky - Jayaraman combination teaches that the spatial light modulator of claim 14, wherein the array of microlenses is disposed on the array of phase shifters (fig. 2, 40, 38; fig. 5, 94, 98, 102, 106; col. 1, line 57-65, includes a linear array of passive resonant optical cavities, in the form of Fabry-Perot filters, extending in a lateral direction and an integral array of associated microlenses extending in the lateral direction, as disclosed in Jayaraman).

Regarding Claim 16, Ma – Worchesky-Jayaraman combination teaches that the spatial light modulator of claim 14, wherein the each microlens in the array of microlenses is disposed within the Fabry-Perot resonator of the corresponding phase shifter (fig. 2, 40, 38; col. 4, line 27-33, array 40 of offset microlenses is disposed in a row extending in the lateral direction on the substrate 36. The center of each of the microlenses in the array is displaced from the central longitudinal axis of an associated Fabry-Perot filter to focus, collimate, and reflect laser radiation 42 through the Fabry Perot filter array 38, as disclosed in Jayaraman).

Allowable Subject Matter
Claims 11 and 12 are rejected as comprising undefined issues from the dependent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in case the 112 rejection of the independent claim is overcome.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claims 11 and 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest a spatial light modulator further comprise wherein the barium titanate is a single-domain barium titanate crystal with a crystalline c axis oriented at an angle of about 40 or 45 degrees with respect to the second direction in a plane orthogonal to the first direction.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872